DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Doll (US 2476137 A)
With respect to claim 1, Doll discloses method for stationary depth correlation within a wellbore, the method comprising: deploying a downhole string along the wellbore, the downhole string having a correlation sensor (37) and a tool (54) positioned thereon; using the correlation sensor, obtaining positional data of a tag (15) located adjacent a wall of the wellbore while the downhole string remains stationary (col. 7 ll. 5-52, contact members 42b of locator 37 will provide positional data of joint 24 which is related to tag position as discussed in col. 7 ll. 4-16, the tool will be stationary when locator locates the joint 24); using the positional data, determining a position of the tag in relation to the correlation sensor (col. 7 ll. 38-52); and adjusting the downhole string to position the tool at a depth determined based upon a known distance between the tool and correlation sensor (col. 7 ll. 45-52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll in light of Williger (US 20020148611 A1).
With respect to claim 2, Doll fails to disclose a packer.
Nevertheless, Williger discloses using a gamma ray probe (17) and collar locator (18) together in the same string with a packer (11) and a perforating gun (16) in a single trip and setting the packer at the determined depth (pgphs. 17, 18), and while the packer is set, obtaining second positional data of the tag using the correlation sensor (pgph. 18, positioning the gun with the tools 17 and 18 will confirm the depth of the packer since readings taken with these sensors during, just after, and seconds after the packer is set will confirm packer depth) while the downhole string remains stationary such that a depth of the packer is confirmed (the string will be stationary while at the packer setting depth just after packer setting and when the string stops at the correct gun position. Furthermore, since Doll discloses locating joint 14 just before firing gun, and tracks distance moved from joint to gun firing position, the position of the packer will be confirmed upon locating joint correlated with the distance travelled from packer setting depth to joint depth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a packer and the gamma ray tool of Williger in the string of Doll containing the gun and the collar locator in order to perform multiple operations in a single trip to save time and expense as taught by Williger (pgph. 4).
With respect to claim 5, Doll in light of Williger where Williger teaches using both the GR and CCL tool on the same string with the gun and packer teaches using a secondary sensor (35) positioned along the downhole string to confirm a position of the tag (col. 7 ll. 1-15, Doll).
Claims 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll in light of Huber (US 6151961 A).
With respect to claim 3, Doll fails to disclose a sensor array.
Nevertheless, Huber discloses using an array of CCL sensors to position a gun (col. 9 ll. 15-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included an array of CCLs in Doll in order to be able to accurately determine tool velocity to position a perforating gun as taught by Huber (col. 9 ll. 15-55).
With respect to claim 6, Doll discloses a system for stationary depth correlation within a wellbore, the system comprising: a correlation sensor positioned along a downhole string; a tool positioned along the downhole string, the tool being positioned a known distance from the correlation sensor; perform an operation comprising: using the correlation sensor, obtaining positional data of a tag located adjacent a wall of the wellbore while the downhole string remains stationary; using the positional data, determining a position of the tag in relation to the correlation sensor; and adjusting the downhole string to position the tool at a depth determined based upon the known distance between the tool and correlation sensor (discussed supra in relation to claim 1).
However, Doll lacks the processing circuitry as claimed. Nevertheless, Huber discloses circuitry for automating the process of locating with GR and CCL sensors, correlating depths and positions, and positioning tool steps (abstract, Huber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the circuitry of Huber to automate the process of Doll in order to obviate communication between the tool and the surface as taught by Huber (col. 2 ll. 9-18).
The limitations of claim 8 have been discussed in the rejection of claim 3.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll in light of Echols (US 9784095 B2).
With respect to claim 4, Doll fails to disclose the movable sensor as claimed.
Nevertheless, Echols discloses that a CCL (108) is axially movable along the downhole string (col. 5 l. 45 – col. 6 l. 48)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a slidable mass as a CCL as taught by Echols in Doll since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll in light of Huber as applied to claim 6 above, and further in view of Williger (US 20020148611 A1).
With respect to claim 7, Doll fails to disclose a packer and the related steps.
Nevertheless, Williger discloses using a gamma ray probe (17) and collar locator (18) together in the same string with a packer (11) and a perforating gun (16) in a single trip and setting the packer at the determined depth (pgphs. 17, 18), and while the packer is set, obtaining second positional data of the tag using the correlation sensor (pgph. 18, positioning the gun with the tools 17 and 18 will confirm the depth of the packer since readings taken with these sensors during, just after, and seconds after the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a packer and the gamma ray tool of Williger in the string of Doll containing the gun and the collar locator in order to perform multiple operations in a single trip to save time and expense as taught by Williger (pgph. 4), the processing circuitry of Huber will be capable of automating this process.
With respect to claim 10, Doll in light of Williger where Williger teaches using both the GR and CCL tool on the same string with the gun and packer teaches using a secondary sensor (35) positioned along the downhole string to confirm a position of the tag (col. 7 ll. 1-15, Doll).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll in light of Huber as applied to claim 6 above, and further in view of Echols,
With respect to claim 9, Doll fails to disclose the movable sensor as claimed.
Nevertheless, Echols discloses that a CCL (108) positioned on a downhole string that is axially movable along the downhole string wherein the sensor is activated and axially moved (col. 5 l. 45 – col. 6 l. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a slidable mass as a CCL as taught by Echols in Doll since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.
Allowable Subject Matter
Claims 11-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4220212 A also discloses the use of multiple sensors (GR and CCL) together to ensure proper perf gun placement (col. 3 ll. 25-45). US 20170159423 A1 discloses correlation between multiple sensors to determine and adjust tool position as detailed in the ISR.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/26/2021